Order entered May 29, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01544-CV

                               ANDRE HOGG, Appellant

                                            V.

                             SHEILA ROSEMON, Appellee

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-53808-2013

                                        ORDER
      Before the Court is appellant’s May 28, 2014 motion requesting an extension of time to

file a brief to July 15, 2014. We GRANT appellant’s motion TO THE EXTENT that appellant

shall file his brief ON OR BEFORE JUNE 30, 2014.


                                                  /s/   ADA BROWN
                                                        JUSTICE